DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 drawn to a photoelectric conversion element, in the reply filed on 12/6/2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an organic/inorganic hybrid photoelectric conversion element, wherein a photoconductor layer including an organic photoconductor material” in lines 1-2. It is unclear what is being claimed, “an organic/inorganic hybrid photoelectric conversion element” or “a 
Claims 2-10 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itami (US 2007/0051403).
Regarding claim 1, Itami discloses a photoelectric conversion element of dye-sensitized solar cell comprising a conductive substrate, a semiconductor electrode layer (see fig. 1) of dye sensitized semiconductor electrode ([0014], and an additional layer of metal oxide functioning as a blocking layer between the conductive substrate and the semiconductor electrode ([0014]). Itami teaches the conductive substrate comprising a conductive metal oxide such as tin dioxide doped with fluorine on the surface of a glass plate or a plastic film ([0089] and [0092]), the blocking layer is of metal oxide includes oxides of Ti ([0033]), the semiconductor includes Ti3N4 (or titanium nitride, [0017]), and the dye is organic photoconductor material ([0020]) formed on the semiconductor ([0092]). As such Itami discloses a photoelectric conversion element comprising:
a substrate of glass plate or plastic film;
a conductive metal oxide film such as tin dioxide doped with fluorine, which has translucency, formed on the substrate;
a titanium oxide (or oxide of Ti) functioning as a blocking layer;
a semiconductor formed of titanium nitride on the blocking layer of titanium oxide, and 
an organic dye formed on the semiconductor.
The layer including organic dye of Itami corresponds to instant claimed “a photoconductor layer including an organic photoconductor material”. The stacked layer of the conductive metal oxide film such as tin dioxide doped with fluorine, the blocking layer of titanium oxide (or oxide of titanium), and the semiconductor layer including titanium nitride corresponds to the instant claimed “a laminated film in which a conductive film having translucency, a first titanium oxide layer, and a titanium nitride layer are formed in this order on a substrate”. Itami discloses all the structural limitation of the photoelectric conversion element, the reference is deemed to be anticipatory.
Alternatively, Itami discloses titanium oxide and titanium nitride are among other materials to be used for the blocking layer and the semiconductor layer ([0033] and [0017]). Itami does not teach using titanium oxide for the blocking layer and titanium nitride for the semiconductor exclusively.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used titanium oxide for the blocking layer and titanium nitride for the semiconductor, because Itami explicitly suggests doing so.

Regarding claim 3, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami shows the substrate is a film-shaped substrate (see fig. 1), and describes the substrate is a film, e.g. plastic film.


Regarding claim 9, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami a rear surface electrode layer (see counter electrode in fig. 1) is formed above the photoconductor layer, e.g. dye on the dye sensitizing semiconductor electrode, and a metal film of platinum, which has a work function of 5 eV or more, is formed as the rear surface electrode layer (see fig. 1, [0099])

Regarding claim 10, Itami discloses a solar cell module (or photoelectric converter) where the photoelectric conversion element (or dye sensitized solar cell) of claim 1 is integrated (see title and summary).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itami (US 2007/0051403) as applied to claim 1 above, in view of Park et al. (US 2006/0163567).
Regarding claim 2, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami discloses combining titanium oxide and titanium nitride in the semiconductor electrode layer ([0018]).
Itami does not explicitly disclose combining a titanium oxide with the titanium nitride for the semiconductor electrode such that a second titanium oxide layer having a smaller layer thickness than the first titantum oxide layer is formed between the titanium nitride layer and the photoconductor layer.
Park et al. discloses a semiconductor electrode comprising a transparent conductive electrode of metal nitride and a metal oxide layer continuously formed on the transparent conductive electrode of metal nitride, wherein the metal nitride is titanium nitride and metal is titanium oxide (see [0017-0027], bottom diagram of fig. 4). Park et al. shows the titanium oxide 
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric conversion element of Itami by using the semiconductor electrode made of a titanium nitride layer and a (second/top) titanium oxide layer formed on the titanium nitride layer with the (second/top) titanium oxide layer having a thickness smaller than the blocking layer of (first/bottom) titanium oxide layer as taught by Park et al., because Itami explicitly suggests combining titanium oxide and titanium nitride for the semiconductor electrode and Park et al. teaches such semiconductor electrode would provide better photoelectric conversion efficiency through less combination reaction (see [0014] of Park et al.). In such modification, the second/top titanium oxide (TiO2) layer is formed between the titanium nitride and the photoconductor layer, e.g. dye on top of the semiconductor electrode. 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Itami (US 2007/0051403) as applied to claim 1 above, in view of Irwin et al. (US 2015/0243444).
Regarding claim 4, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami discloses the organic photoconductor material is a dye.
Itami does not explicitly disclose the organic photoconductor material, e.g. the dye, is a perovskite material.
Irwin et al. teaches perovskite material is a dye among other materials ([0082], [0091-0099]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Itami by using perovskite material as the 

Regarding claim 8, Itami discloses a photoelectric conversion element according to claim 1 above.
Itami does not explicitly disclose the surface of the photoconductor layer is coated with an inorganic material having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV.
Irwin et al. discloses coating the surface of a photoconductor layer (or photoactive material PAM 1 layer 3906 or PAM2 layer 3908) with an interfacial layer (IFL3 3907 or IFL4 3909, see fig. 7) for enhancing charge transport and/or collection between two layers or material, preventing or reducing the likelihood of charge recombination, wherein a suitable interfacial material include oxide of copper (CuO) or sulfide of zinc (ZnS, [0033]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion of Itami by coating the surface of the photoconductor layer with an interfacial layer of copper oxide (Cu2O) or zinc sulfide (ZnS) as taught by Irwin et al., because Irwin et al. teaches such interfacial layer would enhance charge transport and/or collection, prevent or reduce the likelihood of charge recombination ([0033]). Copper oxide and zinc sulfide are materials having a band gap of 2 eV or more and an ionization potential of more than -5.3 eV (see page 25 of Applicant’s disclosure). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itami (US 2007/0051403) as applied to claim 1 above, in view of Matsui et al. (US 2004/0074531).
Regarding claim 6, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami discloses using phthalocyanine dye ([0020], [0022]), or the organic photoconductor material, e.g. dye, is phthalocyanine.
 Itami does not explicitly discloses the phthalocyanine is titanyl phthalocyanine.
Matsui et al. discloses titanyl phthalocyanine dye is among other phthalocyanine dyes being used in dye-sensitized solar cell in the art (see [0014]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used titanyl phthalocyanine for the organic photoconductor material, or dye, as taught by Matsui et al. in the photoelectric conversion element of Itami, because Itami explicitly suggests using phthalocynine photoconductor material, or dye. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itami (US 2007/0051403) as applied to claim 1 above, in view of Luan et al. (“Facile Synthesis and Morphology Control of Bamboo-Type TiO2 Nanotube Arrays for High-Efficiency Dye-Sensitized Solar Cells”)
Regarding claim 7, Itami discloses a photoelectric conversion element as in claim 1 above, wherein Itami discloses the organic photoconductor material, e.g. dye, takes the shape of 
Itami does not disclose the organic photoconductor material, e.g. dye, being formed in a bamboo grass shape.
  Luan et al. discloses using the semiconductor electrode (or TiO2) having a morphology of bamboo-type would allow higher efficiencies in dye-sensitized solar cells due to enhanced surface area (see abstract, experimental section, fig. 6, and conclusions).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photoelectric conversion element of Itami by forming the semiconductor electrode having a bamboo grass shape as taught by Luan et al. such that the photoconductor material, e.g. dye, takes the form of bamboo grass shape of the semiconductor electrode, because Luan et al. teaches such bamboo grass shape semiconductor electrode would allow high efficiencies in dye-sensitized solar cells (or the photoelectric conversion elements) due to enhanced surface area.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726